10 So. 3d 692 (2009)
Ricky HOLLY, Appellant,
v.
STATE of Florida, Appellee.
No. 5D08-3411.
District Court of Appeal of Florida, Fifth District.
May 12, 2009.
James S. Purdy, Public Defender, and Kathryn Rollison Radtke, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Anthony J. Golden, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. See Griffin v. State, 980 So. 2d 1035 (Fla.2008); § 932.27(8), Fla. Stat. (2008).
ORFINGER, EVANDER and COHEN, JJ., concur.